HOTCHKISS, J.
Action for damages for failure to skillfully dye skins. The evidence was sufficient to go to the jury. Most of the questions argued by appellant were not saved by exception. The charge was not excepted to, nor was there exception to the refusal to charge as requested, if in fact there was any such refusal, which is not clear.
I think, however, the verdict was excessive and should be reduced. Plaintiff sued for damages to 40 skins. He testified that their sound value, when he delivered them to defendant, was $9 or $10 each. One Briosnick, a dealer in skins, called by plaintiff, testified that the skins in their damaged state were worth from $2 to $2.50 each. That such was their value was apparently conceded by plaintiff in his own testimony. The record shows that the verdict was as follows:
“Verdict for the plaintiff for $10 each for 30 skins, $300.”
The action is on defendant’s contract to dye skillfully, and not for conversion. Defendant was liable only for the loss resulting from its negligence, and the jury should have allowed for the value of the skins in their damaged state. See Emmerich v. Chegnay, 46 Misc. Rep. 456, 92 N. Y. Supp. 336.
The judgment and order should be reversed, and a new trial ordered, with costs to appellant to abide the event, unless plaintiff stipulates to reduce the judgment by deducting therefrom $75, with interest from the day of entry of judgment, in which case the judgment, as so reduced, and the order, should be affirmed, without costs. All concur.